REASONS FOR ALLOWANCE
Claims 1-12 and 14-23 are allowed.
Claim 1 is allowed because applicant amendment to include the allowable subject matter of claim 13 into claim 1, i.e., the prior art of record fails to disclose or suggest the limitations “a first switch connected between the gate of the first MOS transistor and the gate of the second MOS transistor; and a second switch connected between the gate of the second MOS transistor and the second node” in addition to other limitations recited in the claim.
	Claims 2-12 and 14-15 are allowed because they depend on claim 1.
	Claim 16 is allowed because the prior art of record fails to teach or suggest an electronic system comprising an integrated circuit comprising a first MOS transistor, a second MOS transistor, an operational amplifier, a first circuit, a switch, and a laser source; and a capacitor with the connections and operations as recited in the claim.
	Claims 17-22 are allowed because they depend on claim 16.
	Claim 23 is allowed because applicant has incorporated the original allowable claim 3 is rewritten into new independent claim 23, so claim 23 is allowed because the prior art of record fails to teach or suggest the limitation “a switch connected between a third node and a fourth node, the second node being configured to be connected to a first node of a laser source and the third node being configured to be connected to a second terminal of the laser source” in addition to other limitations as recited in the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Long Nguyen/
Primary Examiner
Art Unit 2842